Title: From John Adams to the Comte de Sarsfield, 24 April 1780
From: Adams, John
To: Sarsfield, Guy Claude, Comte de


     
      Sir
      Hotel de Valois Ap. 24. 1780
     
     I have both heard and read So exalted a character of the Eloquence and Integrity of Monsieur Malesherbes, that I have a Strong Curiosity to become acquainted, with his Writings. I am told there are Some of his Speeches and remonstrances when he was first president of the court of Aids, in print, and a discourse, pronounced at his Admission to the french Academy. I should esteem it a favour, if you would let me know, at what Booksellers I can find them. I am also informed, that there are others of his Discourses, as premier president, preserved in manuscript, but never printed. I wish to know if it is practicable to obtain the reading of them. I have heard his Eloquence compared to that of Demosthenes and his Justice to that of Aristides, and as it is rare, I think to find either of those qualities in such degrees, in this age of the World, and rarer still to find them both So remarkably united in any: you will pardon the trouble I give you, by making this Inquiry, on Account of its motive. I am, with great respect, sir, your most obedient servant
    